                                   Case 2:20-mc-00076-MWF-MRW Document 13-1 Filed 09/02/20 Page 1 of 5 Page ID #:289



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15

                                                                                   16                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   17

                                                                                   18                                                Misc. Action No. 2:20-mc-00076
                                                                                                                                     _____________________
                                                                                   19

                                                                                   20
                                                                                                                                     Declaration of Rizwan Qureshi in
                                                                                         In re Application of Daniel Snyder
                                                                                         for an Order Directing Discovery from       Support of Supplemental Ex Parte
                                                                                   21    New Content Media Inc. d/b/a MEA            Petition for Assistance in Aid of a
                                                                                         WorldWide Pursuant to 28 U.S.C. § 1782      Foreign Proceeding Pursuant to 28
                                                                                   22
                                                                                                                                     U.S.C. § 1782
                                                                                   23

                                                                                   24                                                The Honorable Michael R. Wilner

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                               -1-
                                                                                          DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF SUPPLEMENTAL EX PARTE PETITION FOR
                                                                                                ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                   Case 2:20-mc-00076-MWF-MRW Document 13-1 Filed 09/02/20 Page 2 of 5 Page ID #:290



                                                                                    1                    DECLARATION OF RIZWAN A. QURESHI
                                                                                    2        I, Rizwan A. Qureshi, declare pursuant to 28 U.S.C. § 1746, as follows:
                                                                                    3        1.     I am a partner at Reed Smith LLP, attorneys of record for petitioner Daniel
                                                                                    4 Snyder (“Petitioner” or “Mr. Snyder”) in this matter. I am fully familiar with the facts

                                                                                    5 and circumstances set forth herein and submit this Declaration in support of Mr.

                                                                                    6 Snyder’s Supplemental Ex Parte Petition, pursuant to 28 U.S.C. § 1782, for assistance

                                                                                    7 in aid of a foreign proceeding, and to request authorization from this Court to serve the

                                                                                    8 additional discovery on Respondent contained in Exhibits Q and R attached hereto.

                                                                                    9        2.     On August 7, 2020, my office, on behalf of Mr. Snyder, commenced this
                                                                                   10 miscellaneous action for assistance in aid of a foreign proceeding pursuant to 28 U.S.C.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 § 1782.     On August 11, 2020, I and my colleagues participated in a telephonic
                                                                                   12 conference with the Court [Dkt. 10]. On August 11, 2020, I filed a supplemental
REED SMITH LLP




                                                                                   13 declaration, which provided additional documents and information known to Petitioner

                                                                                   14 about Respondent New Content Media, Inc.’s affiliation with the Defendants in

                                                                                   15 litigation currently pending in The High Court of Delhi at New Delhi (the “Indian

                                                                                   16 Court”), bearing the caption Daniel Snyder Through His SPA Holder vs. Eleven Internet

                                                                                   17 Services LLP & Ors., filed August 7, 2020 (the “Indian Action”).

                                                                                   18        3.     The present Supplemental Petition seeks limited additional discovery from
                                                                                   19 New Content Media, Inc. — which as described in the Petition and the Supplemental

                                                                                   20 Declaration of Rizwan Qureshi [Dkt. 9] is the U.S.-based affiliate of defendants in the

                                                                                   21 Indian Action — about its business dealings with Honey House XXX, LLC d/b/a Honey

                                                                                   22 House PR (“HoneyHouse”); its principal, Mr. Ari Bass (“Mr. Bass”) a/k/a and/or p/k/a

                                                                                   23 Michael Whiteacre; and Mr. Marc Randazza, who has worked extensively with Mr.

                                                                                   24 Bass (“Mr. Randazza”).

                                                                                   25        4.     Based upon information available on the California Secretary of State
                                                                                   26 website, Honey House XXX, LLC is a limited liability company organized and existing

                                                                                   27 under the laws of the State of California. Upon information and belief, HoneyHouse

                                                                                   28
                                                                                                                               -2-
                                                                                         DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF SUPPLEMENTAL EX PARTE PETITION FOR
                                                                                               ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                   Case 2:20-mc-00076-MWF-MRW Document 13-1 Filed 09/02/20 Page 3 of 5 Page ID #:291



                                                                                    1 XXX, LLC does business as HoneyHouse PR and has its principal place of business in

                                                                                    2 Las Vegas, Nevada. Upon information and belief, Ari Scott Bass a/k/a and/or p/k/a

                                                                                    3 Michael Whiteacre is an individual residing in Henderson, Nevada, and is a member

                                                                                    4 and director of HoneyHouse. Upon information and belief, Mr. Randazza is an

                                                                                    5 individual residing in Las Vegas, Nevada.

                                                                                    6        5.    HoneyHouse claims to be a “[b]outique public relations, marketing and
                                                                                    7 communications company” which will “[b]uild brand awareness” and which has “[o]ver

                                                                                    8 25 y[ea]rs of [adult film] entertainment industry experience.” HoneyHouse’s Twitter

                                                                                    9 banner image, which was also posted in accompanying Tweets on at least November

                                                                                   10 10, 2019 and August 30, 2020, highlights the media outlets with which HoneyHouse
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 purportedly has strong connections. Prominently featured in that image is the MEAWW

                                                                                   12 logo. Attached hereto as Exhibit M is a true and correct copy of the HoneyHouse
REED SMITH LLP




                                                                                   13 Twitter page displaying the account header image and Tweets, dated November 10,

                                                                                   14 2019 and August 30, 2020, containing the MEAWW logo, which I caused someone

                                                                                   15 from my office to download.

                                                                                   16        6.    A comparison of the lists of Twitter accounts that Ari Bass and Dean
                                                                                   17 Williams, the CEO of MEAWW, follow, shows that HoneyHouse (@honeyhousepr)

                                                                                   18 also follows MEAWW on social media, as well as several pornographic Twitter

                                                                                   19 accounts which are also followed by Dean Williams (@MoonBarker76).

                                                                                   20        7.    HoneyHouse has also promoted MEAWW’s articles on the porn industry,
                                                                                   21 including one article written about adult film star Addie Andrews.           See, e.g.,
                                                                                   22 https://twitter.com/HoneyHousePR/status/1189161383058821120 (post dated October

                                                                                   23 29, 2019). This article was written by Priyam Chhetri of MEAWW. Attached hereto

                                                                                   24 as Exhibit N is a true and correct copy of the aforementioned post which I caused to be

                                                                                   25 downloaded from HoneyHouse’s Twitter page, as well as the linked MEAWW article.

                                                                                   26        8.    Priyam Chhetri also wrote a story on MEAWW that discussed negative
                                                                                   27 information about an entity called “GirlsDoPorn” following a court ruling against it in

                                                                                   28
                                                                                                                              -3-
                                                                                         DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF SUPPLEMENTAL EX PARTE PETITION FOR
                                                                                               ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                   Case 2:20-mc-00076-MWF-MRW Document 13-1 Filed 09/02/20 Page 4 of 5 Page ID #:292



                                                                                    1 San Diego. Attached hereto as Exhibit O is a true and correct copy of the MEAWW

                                                                                    2 article written by Priyam Chhetri. This same entity, “GirlsDoPorn,” was the subject of

                                                                                    3 at least two negative Tweets by HoneyHouse, one of which tied the owner and 3

                                                                                    4 employees of “GirldDoPorn” to an indictment for sex trafficking – much like the false

                                                                                    5 allegations against Petitioner by MEAWW. Attached hereto as Exhibit P is a true and

                                                                                    6 correct copy of the HoneyHouse tweet of this article and the underlying article which I

                                                                                    7 caused to be downloaded from www.avn.com.

                                                                                    8        9.     In or around 2015, Alexandra Mayers filed a declaration in the case
                                                                                    9 stylized as Jennifer Brochey Randazza v. Alexandra Mayers (Eighth Judicial District

                                                                                   10 Court, Clark County Nevada; Case No. A-14-699072-C) in which she alleges that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Randazza and Bass launched a music production label named Randazza Records, which

                                                                                   12 she alleged “breached copyright legislation and stole . . . an audio track of a musical
REED SMITH LLP




                                                                                   13 piece” from Ms. Mayers. In her declaration, Ms. Mayers further alleged that Randazza,

                                                                                   14 Bass and two others were also named in a Las Vegas police report (#

                                                                                   15 LLV150429002666) for “consistently stalking, intimidating and harassing [Alexandra

                                                                                   16 Mayers] online and offline.” Attached hereto as Exhibit Q is a true and correct copy

                                                                                   17 of Ms. Mayers’ declaration which I caused to be downloaded.

                                                                                   18        10.    There are extensive ties between Randazza and Bass, and HoneyHouse and
                                                                                   19 MEAWW, all of which makes the requested discovery of their individual or collective

                                                                                   20 dealings with MEAWW the proper subject of discovery in this proceeding. See, e.g.,

                                                                                   21 Cox vs. Randazza, et al., Docket No. 2:13-cv-00297 (D. Nev. Feb 24, 2013) (naming

                                                                                   22 Mr. Randazza and Mr. Bass as co-defendants in an action arising out of their alleged

                                                                                   23 defamation, harassment and threats to an investigative blogger in the adult film

                                                                                   24 industry);    https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-
                                                                                   25 foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-bass/

                                                                                   26 (“These men, whom btw have been given mainstream media access on several

                                                                                   27 occasions in the past year, are actively stalking, harassing, intimidating and threatening

                                                                                   28
                                                                                                                               -4-
                                                                                         DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF SUPPLEMENTAL EX PARTE PETITION FOR
                                                                                               ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                   Case 2:20-mc-00076-MWF-MRW Document 13-1 Filed 09/02/20 Page 5 of 5 Page ID #:293



                                                                                    1 a fellow activist and anyone else who speaks out about the criminal activity and abuse

                                                                                    2 running rampant in Porn Valley.”).           Attached hereto as Exhibits R and S,
                                                                                    3 respectively, are true and correct copies of the Complaint in the Cox v. Randazza

                                                                                    4 action and the Ellen Suazo article noted above.

                                                                                    5        11.   Upon information and belief, Respondent is in possession, custody, and/
                                                                                    6 or control    of substantial documentary information, including emails, text
                                                                                    7 messages, electronic and physical notes, call records, and other documents,

                                                                                    8 that would demonstrate HoneyHouse’s, Mr. Bass’s and Mr. Randazza’s respective

                                                                                    9 roles in the Indian Action Defendants’ scheme to defame Petitioner — all of which is

                                                                                   10 currently at issue in the Indian Action.    Attached hereto as Exhibit T is Petitioner’s
                                                                                   11 supplemental subpoena for the production of documents that Petitioner seeks
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 to serve on Respondent, containing 6 additional Requests for Documents related to
REED SMITH LLP




                                                                                   13 HoneyHouse, Mr. Bass and Mr. Randazza.              Attached hereto as Exhibit U is
                                                                                   14 Petitioner’s supplemental deposition        subpoena of Respondent, containing 4
                                                                                   15 additional Deposition Topics related to HoneyHouse, Mr. Bass and Mr. Randazza.

                                                                                   16        12.   A Proposed Order is filed concurrently herewith.
                                                                                   17

                                                                                   18        I declare under penalty of perjury under the laws of the United States that the
                                                                                   19 foregoing is true and correct.

                                                                                   20        Executed this 2nd day of September, 2020 at Washington D.C.
                                                                                   21
                                                                                                                       _____________________
                                                                                   22                                    Rizwan A. Qureshi, Esq.
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -5-
                                                                                         DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF SUPPLEMENTAL EX PARTE PETITION FOR
                                                                                               ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
